 
 
IV 
108th CONGRESS
2d Session
H. RES. 874 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2004 
Ms. Kaptur (for herself, Mr. Rohrabacher, and Mr. Levin) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Supporting the establishment and full funding of a staff exchange program between the House of Representatives and the Parliament of Ukraine, the Verkhovna Rada, as soon as possible. 
  
Whereas supporters of democracy worldwide recognize the valor of the people of Ukraine in seeking to advance democratic governance in their country; 
Whereas the role of the Parliament of Ukraine, the Verkhovna Rada, is essential to ensuring democratic governance and a balance of power among the branches of the Government of Ukraine; 
Whereas the people of the United States affirm the positive role being played by the Parliament of Ukraine in averting a constitutional crisis in that transitional republic; 
Whereas on November 30, 1999, the Speaker of the House of Representatives signed an agreement with the leaders of the Parliament of Ukraine to establish an interparliamentary exchange program between the two legislative bodies;  
Whereas Members of the House of Representatives and the Parliament of Ukraine have already participated in video teleconferences as part of this agreement; and 
Whereas the House of Representatives has commended these historic efforts and expressed its desire and willingness to build on the success of this agreement: Now, therefore, be it 
 
That the House of Representatives supports the establishment and full funding of a staff exchange program between the House of Representatives and the Parliament of Ukraine, the Verkhovna Rada, as soon as possible.  
 
